Citation Nr: 1230694	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.
 
2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971, to include combat service in the Republic of Vietnam.  His service medals include the Combat Infantryman Badge (CIB). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2010, the Board remanded the case in order to provide the Veteran a videoconference hearing.  There has been compliance with the January 2010 remand order.  The appellant testified before a now-retired Veterans Law Judge via videoconference in April 2011.  A transcript of the hearing is associated with the claims file.  Subsequently, VA informed the Veteran of his right to have another hearing before another Veterans Law Judge.  38 C.F.R. § 20.707 (2011).  In August 2012, the Veteran declined the opportunity to have another hearing.  Therefore, the Board will proceed with the adjudication of this case.

In December 2011, the Veteran submitted a waiver of RO consideration of evidence not previously received by VA.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

In a December 2005 rating decision, the RO denied service connection for a bilateral foot disorder on the basis that a current foot disorder was not present.  The Veteran filed a timely notice of disagreement in January 2006, but did not file a timely VA Form 9 or other substantive appeal after the RO issued a statement of the case (SOC) in October 2006.  38 C.F.R. § 20.302.  The October 2006 SOC continued the denial of service connection for a bilateral foot disorder, to include plantar fasciitis, bilateral calcaneal spurs, infracalcaneal heel spur, Baxter's Neuritis, and calcaneous stress fracture.  The RO did not certify the claim to the Board or otherwise indicate that the timely filing of a substantive appeal had been waived.  Percy, supra; Gonzalez-Morales, supra.  Therefore, the December 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2011)].  Nonetheless, the Veteran's current claim has not been characterized by the Board as an attempt to reopen a previously denied claim.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that claims that were based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b) (West 2002).  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  The Veteran is specifically seeking service connection for a foot disability that is a distinctly different diagnosis than the one at issue in his prior claim (i.e. a foot disorder other than spurs.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Because the Veteran is currently diagnosed with a cavus foot structure, bilateral flat feet, bilateral hallux valgus deformity, osteoarthritis in the metatarsophalangeal joint, great toe- in addition to the previously denied foot disorders- the Board construes the current appeal as a new claim, rather than an application to reopen the previous claim of service connection. 

Finally, the Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the title page of this decision.

The issues of entitlement to service connection for hypertension, a right foot disorder, and a left foot disorder; entitlement to a disability rating in excess of 30 percent for PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision issued in December 2005, the RO denied the Veteran's claim of entitlement to service connection for hypertension.

2.  Evidence added to the record since the final December 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision, relates to an unestablished fact necessary to substantiate the claim, and at least triggers VA's duty to provide a medical opinion.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for hypertension is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the claim is deferred pending additional development consistent with the VCAA.

In his December 2007 claim, the Veteran contends that his hypertension was diagnosed in the mid-1970's, and is either attributable to his service-connected PTSD, or to his exposure to herbicides.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for service connection for hypertension was originally denied in a December 2005 rating decision on the basis that there was no current diagnosis of hypertension.  At the time of the December 2005 rating decision, the RO considered the Veteran's service treatment records and service personnel records, and his statements.  The Veteran filed a timely notice of disagreement in January 2006.  The RO readjudicated the claim by way of an SOC issued in October 2006, in which it considered evidence received prior to the expiration of the one-year appeal period (i.e. VA treatment records dated from October 2003 through February 2006 that showed a current diagnosis of hypertension).  The RO denied the claim on the basis that there was diagnosis of hypertension within one year of separation from service, and no evidence showing that the current hypertension was incurred in or aggravated by service.  The Veteran was advised of his appellate rights in the SOC.  He did not perfect his appeal after the SOC was issued.  38 C.F.R. § 20.302.  Thus, the December 2005 rating decision constitutes the last prior final denial of the Veteran's claim of service connection for hypertension.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2011)].

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, as described above, the RO considered this evidence-namely, the Veteran's VA treatment records from October 2003 through February 2006-in the October 2006 SOC.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for hypertension in December 2007, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the December 2005 rating decision, additional evidence consisting of VA treatment records, the Veteran's written statements, and a transcript of testimony from a hearing held in April 201 has been received.  The treatment records reflect multiple diagnoses of hypertension, treatment for PTSD and a finding of depression related to chronic alcohol dependence.  In the Veteran's written statements, he contends that his hypertension may have been caused by exposure to herbicides in service.  The hearing transcript reflects that the Veteran testified that his PTSD is more severe than currently evaluated and he takes several medications, and his physician had informed him that his medications partially affect his hypertension.  Also, he essentially testified that prior to being diagnosed with PTSD by the VA and receiving medication about four to five years ago; he self-medicated with drugs and alcohol which could have caused his hypertension.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim, namely, a causal nexus.  The Veteran's testimony in particular, at least triggers VA's duty to assist by providing a medical opinion.  Accordingly, the claim of entitlement to service connection for hypertension is reopened.  To that extent only, the claim is allowed.


ORDER

New and material evidence has been received; the claim of entitlement to service connection for hypertension is reopened.



REMAND

The Veteran seeks service connection for hypertension and left and right foot disorders.  With respect to the Veteran's claim for entitlement to service connection for hypertension, claimed as due to herbicide exposure and as secondary to service-connected PTSD, the Board notes that VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  See www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.  See McLendon, supra.  

With respect to the Veteran's claim for entitlement to service connection for left and right foot disorders, the record reflects various foot diagnoses, to include cavus foot structure, flat feet, hallux valgus deformity, osteoarthritis in the metatarsophalangeal joint, great toes, plantar fasciitis, calcaneal spurs, infracalcaneal heel spur, Baxter's Neuritis, and calcaneous stress fracture.  The Veteran has provided competent evidence of sustaining foot trauma due to jumping out of helicopters during combat service in Vietnam and a continuity of foot problems since service discharge.  See McLendon, supra.  Thus, a remand is necessary in order to afford the Veteran examinations to determine the etiology of his claimed hypertension and bilateral foot disorders.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet.App. 79 (2006).

With respect to the Veteran's claim for entitlement to a disability rating in excess of 30 percent for PTSD, the Board observes that his most recent VA compensation and pension (C&P) examination occurred in May 2008.  As the Veteran's most recent VA C&P examination is more than four years old, and he reported additional symptoms (including unemployability) at his April 2011 hearing, the Board finds that a contemporaneous examination is warranted so as to determine the current nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet.App. 400 (1997); Caffrey v. Brown, 6 Vet.App. 377 (1994); VAOPGCPREC 11-95 (1995).

As noted, the issue of entitlement to a TDIU has been raised in this case.  Further development is necessary for a fair adjudication of such claim.  In this regard, on remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, obtaining outstanding treatment records, and obtaining an opinion regarding the effect the Veteran's service-connected PTSD has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Finally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider(s) that treated him for his hypertension and bilateral foot disorders since service, and to submit any treatment records or statements addressing the etiology and/or current symptomatology thereof.  He should also be given an opportunity to identify any current treatment for PTSD.  Thereafter, any identified records, to include those from Dr. Smoot (see transcript, p. 30); Dr. Marino (see transcript, p. 34); and the Nashville / Murfreesboro, Tennessee VA Medical Center and the McMinnville, Tennessee VA Clinic (see transcript, p. 6) dated from March 2012 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his hypertension and bilateral foot disorders since service, and who treated him for PTSD since March 2012.  After securing any necessary authorization, obtain all identified treatment records, to include those from Dr. Smoot (see transcript, p. 30); Dr. Marino (see transcript, p. 34); and the Nashville/Murfreesboro, Tennessee VA Medical Center and the McMinnville, Tennessee VA Clinic (see transcript, p. 6) dated from March 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal finding that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Then, notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his hypertension and foot problems in and service and of any post-service symptoms, as well as his service-connected PTSD.  Also, invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.  He should be provided an appropriate amount of time to submit this evidence.

4.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his hypertension.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner should opine whether it is at least as likely as not that the Veteran's hypertension had onset in service; is related to his military service, to include his presumed exposure to herbicides; or manifested within one year of discharge.  The examiner should also opine whether the Veteran's hypertension is at least as likely as not caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected PTSD.  The rationale for any opinion offered should be provided.

5.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his right and left foot disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner should opine whether the Veteran's any right and left foot disorder noted in the record, and currently diagnosed on examination, is at least as likely as not related to his military service, to include his reported history of jumping from helicopters while wearing full gear weighing over 100 pounds.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral foot disorders and continuity of symptomatology.  As the Veteran was involved in combat in the Republic of Vietnam and received the CIB, in-service combat foot injuries are conceded.  The rationale for any opinion offered should be provided.

6.  Schedule an appropriate VA examination to determine the current severity of his PTSD.  The claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of the Veteran's PTSD and also estimate his Global Assessment of Functional (GAF) Scale score.  The examiner should specifically indicate whether the Veteran's PTSD results in (1) occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; (2) occupational and social impairment with reduced reliability and productivity; (3) occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or (4) total occupational and social impairment.

If different results apply for different periods of the Veteran's appeal (i.e., since December 2007, and for one year prior thereto), then the examiner should specify which dates apply to which results.

The examiner should also provide an opinion as to whether PTSD, singularly or in combination with his other service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include consideration of a TDIU in accordance with Rice, supra.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


